Citation Nr: 1611688	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-09 657	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

2.  Entitlement to an initial disability rating in excess of 30 percent, and to a disability rating in excess of 70 percent for the period after May 9, 2014 for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1966 until September 1970, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky and Montgomery, Alabama respectively.  Jurisdiction is with the RO in Montgomery, Alabama.

The Veteran filed a timely notice of disagreement with the August 2010 rating decision that granted service connection for PTSD and assigned an initial disability rating of 30 percent, and also denied service connection for bilateral hearing loss and tinnitus.  In his March 2012 substantive appeal, the Veteran specifically limited his appeal to the issue of entitlement to an increased rating for PTSD.  The Board has limited its scope accordingly.

In May 2014, during the pendency of the appeal, the RO increased the Veteran's PTSD disability rating to 70 percent effective May 9, 2014.  However, as higher disability ratings are available before and after May 9, 2014, the issue of entitlement to an increased rating for PTSD remains before the Board. 

In his June 2014 substantive appeal, the Veteran requested a travel board hearing before a Member of the Board.  In August 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

At the August 2015 hearing, the Veteran and his representative asserted that the Veteran's PTSD rendered him unemployable.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran testified on the record during a travel board hearing that desired to withdraw his claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

2.  For the entire period on appeal, the Veteran's PTSD disability has been characterized by occupational and social impairment, with deficiencies in most areas due to such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; daily panic attacks and flashbacks that affect the ability to function appropriately and effectively; olfactory hallucinations; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

3.  The Veteran is unemployable due to his service-connected PTSD, which is rated as 70 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD, but no higher, are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The record shows that the Veteran filed a timely notice of disagreement to a May 2012 rating decision that denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In addition, he perfected his appeal with the submission of a timely substantive appeal following the issuance of the statement of the case.

However, a substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  On the record at the August 2015 hearing, the Veteran stated that he wished to withdraw his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure.

Having met the requirements of 38 C.F.R. § 20.204 (2015), the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issue of entitlement to an increased disability rating for PTSD, VA provided adequate notice in letters sent to the Veteran in April 2010.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With regard to the issue of entitlement to an increased disability rating for PTSD, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in July 2010 and May 2014.  Those examinations described the Veteran's PTSD disability, took into consideration the relevant history, and provided adequate rationales for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

With regard to the Veteran's claim of entitlement to a TDIU, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim of entitlement to a TDIU.

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

The Veteran's service-connected PTSD was initially rated as 30 percent disabling from April 19, 2010 until May 9, 2014, and 70 percent thereafter.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 
30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria. The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Private medical records show that the Veteran has received psychiatric treatment for PTSD since 2010.  

In an April 2010 private treatment record, the Veteran's doctor referred him to the VA for treatment of "obvious signs of PTSD."  At that time, the Veteran reported that he socialized with his wife, assisted with the care of his grandchildren, occasionally attended sporting events, and walked for exercise.  The Veteran also reported an increase in his PTSD symptoms over the prior two years, characterized by increased claustrophobia, panic attacks two to three times a week, periodic crying spells, intrusive thoughts, nightmares, and flashbacks of traumatic events related to his period of active service in the Republic of Vietnam.  The Veteran denied suicidal or homicidal ideations, or hallucinations.  The doctor noted that the Veteran's mood was moderately dysphoric and his affect was restricted.  The Veteran was alert and oriented, and his cognitive function was assessed as falling within the lower half to middle of the average range.  The Veteran's doctor diagnosed PTSD, moderate to severe, and depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 45-49.  

VA medical records show that in April 2010, the Veteran presented to the VA mental health clinic for PTSD management.  At that time, the Veteran reported steadily worsening PTSD symptoms over the prior two years characterized by disturbing memories, nightmares, hypervigilance, detachment, anhedonia, and insomnia.  The Veteran denied suicidal or homicidal ideations, or hallucinations.  He denied feelings of hopelessness about the present or future.  

Another April 2010 VA medical record shows that the Veteran had a positive screen for PTSD where he reported frequent intrusive thoughts, nightmares, avoidance behavior, hypervigilance, and feeling numb or detached from others.  In particular, the Veteran reported that he sometimes felt like he was reliving the traumatic events; that quite a bit he felt very upset when something reminded him of the event; that quite a bit he had physical reactions such as heart pounding, trouble breathing, and sweating when something reminded him of the event; that quite a bit he avoided thinking about, talking about, or having feelings about the event; that quite a bit he avoided activities or situations that reminded him of the event; that quite a bit he experienced a loss of interest in activities that he used to enjoy; that quite a bit he felt distant or cut off from others; that quite a bit he felt emotionally numb or unable to have loving feelings for those close to him; that quite a bit he felt as if his future would be cut short; that quite a bit he had trouble falling or staying asleep; that quite a bit he had difficulty concentrating; and that sometimes he felt super-alert, watchful, on guard, and jumpy.  A contemporaneous depression screen was positive for mild depression, with the Veteran reporting the following:  feeling down, depressed, or hopeless for several days; trouble falling or staying asleep, or sleeping too much more than half the days; feeling tired or having little energy more than half the days; poor appetite or overeating more than half the days; and trouble concentrating more than half the days.  The Veteran denied suicidal ideations.  

In a June 2010 VA mental health progress note, the Veteran reported increasingly frequent intrusive thoughts about service-related trauma, social withdrawal, difficulty sleeping, and anxiety.  Upon mental status examination, the Veteran was casually dressed and groomed, cooperative, and made good eye contact.  His speech was coherent and goal directed.  His mood was mildly anxious, and his affect was full range and congruent.  He was alert and oriented, and his insight and judgment were fair.  His concentration and attention were normal, and his short and long term memory were intact.  The Veteran denied any harmful ideation.  The Veteran was assigned a GAF of 67.

In July 2010 the Veteran was afforded a VA PTSD examination.  At that time, the Veteran reported having good relationships with his wife, children, and grandchildren.  In addition, the Veteran reported maintaining relationships with a small group of friends, with whom he started a small, non-profit farm.  The Veteran denied prior suicide attempts, or history of violence.  The Veteran denied any difficulty with the activities of daily living.  Upon examination, the Veteran was well groomed.  His speech was spontaneous, clear, and coherent.  His affect was normal, and he reported that his mood was reclusive.  The Veteran was oriented, his thought processes and content were normal, his judgment was appropriate, he had no delusions, and he had average intelligence.  The examiner noted that the Veteran had chronic sleep impairment, olfactory hallucinations in the form of smelling the odor of dead bodies, and almost daily flashbacks and panic attacks.  The Veteran did not endorse any suicidal or homicidal ideations.  The Veteran's memory was normal.  

The 2010 examiner diagnosed PTSD that conformed to the DSM-IV criteria, which was related to the Veteran's active service in the Republic of Vietnam.  The examiner also diagnosed depressive disorder, not otherwise specified (NOS) that was secondary to PTSD, and assigned a GAF of 60.  The examiner stated that the Veteran had moderate impairment in psychosocial functioning due to PTSD and depression, due to symptoms such as re-experiencing the trauma, avoidance behavior, and hyperarousal.  In particular, the examiner noted that the Veteran hid his difficulties from his family, which increased his sense of isolation.  His social relationships and social activities had become limited, and he had lost interest in activities that he previously enjoyed.  Although the Veteran had retired prior to the onset of his PTSD symptoms, the examiner opined that his PTSD symptoms would likely cause impairment in occupational functioning.  The examiner further opined that the Veteran's PTSD and depression did not cause total occupational and social impairment, nor did the symptoms result in deficiencies in judgment, thinking, family relations, work, mood, or school.  

In an August 2010 mental health intake note, the Veteran presented with complaints of experiencing disturbing memories and nightmares related to his service in the Vietnam War.  He endorsed symptoms of hypervigilance, detachment, anhedonia, insomnia, panic attacks, and increasingly frequent flashbacks.  Upon mental status examination, the Veteran was casually dressed and groomed, cooperative, and made good eye contact.  His speech was coherent and goal directed.  His mood was anxious, and his affect was full range and congruent.  He was alert and oriented, and his insight and judgment were fair.  His concentration and attention were good, and his short and long term memory were intact.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations, or suicidal ideations.  The Veteran was assigned a GAF score of 67.  

In a September 2010 VA mental health progress note, the Veteran reported that when he felt "down" he isolated himself, which caused his flashbacks to increase.  He reported that he was experiencing anxiety and frequent disabling panic attacks.  The Veteran also reported a recent reunion with several of his fellow soldiers, which he stated had been very positive.  Upon mental status examination, the Veteran was casually dressed and groomed, cooperative, and made good eye contact.  His speech was coherent and goal directed.  His mood was anxious, and his affect was full range and congruent.  He was alert and oriented, and his insight and judgment were fair.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations, or suicidal ideations.  The Veteran was assigned a GAF score of 67.  

In a November 2010 VA mental health progress note, the Veteran reported feeling less irritable, and that he had made progress in processing some of his emotions related to Vietnam.  The Veteran stated that his anxiety and depression returned in the early afternoon once his medication wore off.  Upon mental status examination, the Veteran was casually dressed and groomed, cooperative, and made good eye contact.  His speech was coherent and goal directed.  His mood was euthymic and his affect was full range and congruent.  He was alert and oriented, and his insight and judgment were fair.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations, or suicidal ideations.  The Veteran was assigned a GAF score of 67.  

In a January 2011 VA mental health progress note, the Veteran reported reaching "a positive baseline as far as his PTSD symptoms are concerned," and stated he was comfortable with his current functional level.  Upon mental status examination, the Veteran was casually dressed and groomed, cooperative, and made good eye contact.  His speech was coherent and goal directed.  His mood was euthymic and his affect was full range and congruent.  He was alert and oriented, and his insight and judgment were fair.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations, or suicidal ideations.  The Veteran was assigned a GAF score of 70.  

In August 2011 VA mental health progress notes, the Veteran reported ongoing problems with irritability, agitation, mood swings, nightmares, and depression.  The Veteran denied any problems with focus and concentration, and denied suicidal or homicidal ideations.  Upon mental status examination, the Veteran's speech was coherent and goal directed, his mood was euthymic, and his affect was full range and congruent.  He was alert and oriented, and his insight and judgment were fair.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations.  The Veteran was assigned a GAF score of 70.  

In a March 2012 VA mental health progress note, the Veteran reported ongoing panic attacks triggered by an olfactory hallucination of the smell of dead bodies.  The Veteran produced a written statement about how he had been feeling, because he said he had difficulty verbally describing his symptoms and was in denial about their severity.  In the note, the Veteran stated that he had lost all confidence in his ability to make decisions.  He stated that he often hid his negative feelings from his family.  He reported that he had daily panic attacks that felt like "absolute terror with no exit."  The Veteran further reported that during his panic attacks, he had trouble controlling his impulses, and felt depressed and disoriented.  He stated that he wants to socially isolate himself, and that maintaining social and familial relationships was a struggle.  He stated that he had some suicidal thoughts, but currently was not experiencing any suicidal ideation.  Upon mental status examination, the Veteran was appropriately groomed, was cooperative, and had good eye contact.  His speech was coherent and goal directed.  His mood was anxious, and his affect was full range and congruent.  He was alert and oriented, and his insight and judgment were fair.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations.  The Veteran was assigned a GAF score of 67.  

In an April 2012 VA mental health progress note, the Veteran reported increased anxiety, intrusive thoughts, and mood lability.  He described experiencing episodes where he had racing thoughts, and a pounding heartbeat, which were triggered by certain sounds and smells.  At that time the Veteran denied suicidal or homicidal ideations.  

In a September 2012 VA mental health progress note, the Veteran reported ongoing problems with depression, anxiety, panic attacks, poor focus and concentration, flashbacks, hypervigilance, isolation, and sleep impairment.  He reported ongoing passive suicidal thoughts, but that he had no plan or intent.  Upon mental status examination, the Veteran was appropriately groomed, was cooperative, and had good eye contact.  His speech was coherent and goal directed.  His mood was anxious and depressed, and his affect was congruent to his mood.  He was alert and oriented, and his insight and judgment were fair.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations.  A suicide risk screen indicated that the Veteran had a low suicide risk.  The Veteran was assigned a GAF score of 67.

In December 2012 mental health progress notes, it was reported that the Veteran was having increased difficulty focusing and concentrating on tasks, as he would often begin to think about things that occurred in Vietnam.  He reported ongoing depression, anxiety, panic attacks, flashbacks, hypervigilance, and isolation.  Upon mental status examination, the Veteran was appropriately groomed, was cooperative, and had good eye contact.  His speech was coherent and goal directed.  His mood was anxious and depressed, and his affect was congruent to his mood.  He was alert and oriented, and his insight and judgment were fair.  There were no indications of overt paranoia or delusions.  The Veteran denied audio or visual hallucinations.  The Veteran was assigned a GAF score of 62.

In one December 2012 note, the Veteran denied suicidal or homicidal ideations.  In another note from the same month, the Veteran stated that he was still having passive suicidal thoughts but had no plan or intent. 

Private medical records from February 2013 until November 2015 show that the Veteran received treatment for PTSD from Dr. C.  In February 2013, the Veteran reported to Dr. C that he was having increased difficulty with nightmares, flashbacks, depression, and anxiety, with severely worsening symptoms.  Upon examination, the Veteran was pleasant and cooperative.  His speech was normal, his mood was anxious, and his affect was congruent with his mood.  His thought process was linear and goal directed, his cognition was intact, and his insight was good.  The Veteran denied suicidal ideations, and there was no indication of psychotic thoughts.  

In March 2013, the Veteran reported to Dr. C that his anxiety was under better control, but he still had mood swings and irritability.  He reported that he experienced his PTSD symptoms on a daily basis, and that they were made worse by stress.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was irritable, and his affect was congruent with his mood.  His though process was linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  

In June 2013, the Veteran reported to Dr. C that he frequently felt depressed, and was still having nightmares.  He reported that his symptoms waxed and waned over time.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was sad, and his affect was congruent with his mood.  His though process was linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  

In September 2013, the Veteran reported to Dr. C that he was still having difficulty with nightmares and mood swings, and that he frequently woke up during the night.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was irritable, and his affect was congruent with his mood.  His though process was linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  

In November 2013, the Veteran reported to Dr. C that he was still having difficulty with nightmares, but that since beginning a new medication he felt much calmer.  He again reported that his symptoms were slightly improving, but that they waxed and waned over time and were made worse by stress.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was euthymic, and his affect was congruent with his mood.  His though process was linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  The Veteran's knowledge was above average, and exhibited a short attention span.

In February 2014, the Veteran reported to Dr. C that his medication had begun to lose efficacy and he was still getting irritable.  He reported that his symptoms were staying about the same, and were made worse by stress.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was euthymic, and his affect was congruent with his mood.  His thought process was linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  The Veteran's knowledge was above average, and exhibited a short attention span.

In a February 2014 letter, Dr. C. stated that the Veteran had classic PTSD symptoms, characterized by nightmares, depression, and suicidal thoughts.  Dr. C. reported that the Veteran had done poorly on multiple antidepressants, and was frustrated about his lack of improvement.  

In May 2014 the Veteran was afforded another VA PTSD examination.  At that time, the Veteran reported that he continued to live at home with his wife, and described their relationship as "fantastic," but noted that he had to sleep in a different room due to the nightmares and flashbacks.  The Veteran reported being actively involved with his children and grandchildren, including attending his grandson's sporting events.  The Veteran stated that, during sporting events, he would experience intrusive thoughts, and an olfactory hallucination of the smell of rotting bodies.  The Veteran reported that he had no social life, and that he spent his time caring for his wife due to her medical problems.  He reported that he no longer had interest in activities he once enjoyed, such as fishing, hunting, or golfing.  The Veteran reported that he worked for the same company for 29 years until he was eligible to retire in 2002 due to age and duration.  After retirement, the Veteran began working on his small farm, but stopped in 2012 due to experiencing difficulty with decision-making.  The Veteran denied delusions, paranoid ideations, psychiatric hospitalizations, suicide attempts, anger outbursts, or other problematic behavior.  

The 2014 examiner indicated that the Veteran had a current diagnosis of PTSD that conformed to the DSM-IV and DSM-V diagnostic criteria, and a diagnosis of depressive disorder secondary to his PTSD.  The examiner indicated that the Veteran had the following symptoms associated with his diagnoses: depressed mood; anxiety; panic attacks that occurred weekly or less; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  With regard to the Veteran's PTSD diagnosis, the examiner noted that the Veteran manifested symptoms of re-experiencing the event, avoidance behavior, and hyperarousal.  With regard to the Veteran's depression diagnosis, the examiner noted that the Veteran manifested symptoms of a depressed mood, feelings of helplessness and hopelessness, and suicidal ideation.  With regard to both diagnoses, the examiner noted that the Veteran manifested symptoms of irritability, anger, difficulty concentrating, loss of interest in activities, feelings of detachment, and social withdrawal.  The examiner noted that the Veteran's symptoms produced occupational and social impairment with reduced reliability and productivity.  

Upon behavioral observation, the Veteran had good hygiene, and was alert, pleasant, and cooperative.  His affect was mildly anxious but otherwise euthymic, and his mood was "fairly good."  His speech was rambling and he was unsure how to best put his thoughts into words.  His speed of thinking and responding was within normal limits.  His thought processes were circumstantial at times, but he was responsive to redirection.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  His insight and judgment were adequate.  The Veteran endorsed attention, concentration, and memory difficulties.  In particular, the Veteran stated that he could not remember what he did the day prior, but that he was able to fully recall the traumatic events that occurred in service.

The 2014 examiner noted that, at the time of the examination, the Veteran's VBMS file was unavailable for review.  The examiner stated that the Veteran brought with him the February 2014 letter from his mental health provider, which the examiner reviewed along with electronic records in CPRS and VISTA.  The Board finds that the May 2014 examination report is suitable for adjudication purposes as the examiner considered alternate sources to review the Veteran's medical history.  The examiner also adequate considered the Veteran's statements regarding the current severity of his PTSD symptomatology, which is of most relevance for an increased rating claim.  

In May 2014, the Veteran reported to Dr. C. that he was doing much better overall, and that his flashbacks and nightmares had improved.  He stated his symptoms were mostly in remission but flared up at times, and were made worse by stress.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was euthymic, and his affect was congruent with his mood.  His though processes were linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  

In September 2014, the Veteran reported to Dr. C. that he had enjoyed spending time with his grandchildren.  He again stated his symptoms were mostly in remission, but flared up at times, and were made worse by stress.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was euthymic, and his affect was congruent with his mood.  His though process was linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  

In November 2014, the Veteran reported to Dr. C. that he still had nightmares, but was able to cope with them better.  He reported that he did not have the drive or passion that he used to have.  Upon examination, the Veteran was pleasant, cooperative and friendly.  His speech was normal, his mood was euthymic, and his affect was congruent with his mood.  His though process was linear and goal directed, his cognition was intact, his insight and judgment were good.  The Veteran denied suicidal ideation, and there was no indication of psychotic thoughts.  

In a March 2015 private psychological evaluation, the Veteran reported that he began receiving treatment for PTSD and depression in 2010, and that he was not always honest with past treatment providers about the severity of his symptoms.  At the time of the examination, the Veteran reported that he spent most of his time taking care of his wife and being involved with his grandchildren.  He also stated that his PTSD and depression caused him to be socially isolated, and affected his marriage because he had to move to another bedroom due to his frequent nightmares.  The Veteran reported that due to his symptoms he stayed in bed up to 15 hours a day most days, and had noticed a decrease in his cognitive abilities.  Upon examination, the Veteran was alert and oriented.  His mood was appropriate and his affect was congruent.  His thoughts were clear and coherent, and he denied auditory or visual hallucinations.  The Veteran did report occasional suicidal ideations, but stated that he did not have a current plan or intent.  

The March 2015 examiner diagnosed current, moderate to severe symptoms of PTSD and depression, characterized by deficiencies in family relations; persistent irrational fears; depression affecting the ability to function independently, appropriately, and effectively; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; instructive recollections of a traumatic experience; unprovoked hostility and irritability; and suicidal ideation.  The examiner assigned a GAF score of 50.  The examiner stated that the earliest date that the description of symptoms and limitations applied was April 2010.  

The March 2015 examiner further opined that the Veteran's prior level of impairment from his PTSD was more severe than reflected by his prior clinical record dating back to 2010.  In particular, the examiner noted that the Veteran likely did not fully report his symptoms, such as ongoing suicidal ideations.  The examiner noted that, by the Veteran's report, his GAF scores may have fallen into the low 50's or high 40's due to transient suicidal ideations, difficulty getting out of bed, and limited social interactions.

At the August 2015 hearing, the Veteran stated that he was experiencing symptoms of depression, anxiety, confusion, difficulty concentrating, social isolation, anger issues, chronic sleep disturbances, olfactory hallucinations, and suicidal ideation.  He stated that he had always had suicidal ideations, but had not reported them consistently in the past due to pride.  He reported panic attacks ("some of these episodes that I have, you just can't seem to come back into reality") that occurred three to four times per day.  With regard to his nightmares, the Veteran stated that he had to move to a different room because he would flail in his sleep and he was concerned that he would hit his wife.  He further stated that, in stressful situations he was unable to function due to confusion, and inability to remember or concentrate.  Due to these symptoms, the Veteran reported that he was unable to do things that he once enjoyed, such as fish, hunt, fly aircraft, go to his grandchildren's sporting events, or maintain social relationships. 

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD disability has more nearly approximated the 70 percent disability rating criteria for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).

First, the Veteran has claimed that he consistently underreported his PTSD symptoms, and in particular, his ongoing suicidal ideations.  The Board finds the Veteran's testimony to be credible with regard to the onset and frequency of his suicidal ideations.  The record shows that the Veteran has often had difficulty describing his symptoms verbally.  A March 2012 VA treatment note documents a written statement prepared by the Veteran in which he states that he had difficulty verbally describing his symptoms, and was in denial about their severity.  In his written statement, the Veteran reported ongoing suicidal thoughts, but denied present suicidal ideation.  Again in September 2012, the Veteran reported ongoing passive suicidal thoughts, but denied an intent or plan.  In December 2012, in two separate records, the Veteran denied suicidal ideations but later reported ongoing passive suicidal thoughts.  The Board finds the December 2012 records to be significant in that they demonstrate that the Veteran appears to distinguish between suicidal ideations, and suicidal thoughts.  That distinguishment could have had the effect of causing the Veteran to underreport his symptoms of suicidal ideation, as he apparently perceived suicidal thoughts as different than suicidal ideation.  In addition, Dr. C., who treated the Veteran for PTSD from February 2013 onward, noted that the Veteran's PTSD symptoms were characterized in part by suicidal thoughts.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran endorsed suicidal ideations prior to May 9, 2014.  The record clearly reflects that the Veteran endorsed symptoms of suicidal ideation after May 9, 2014, as the May 2014 VA examiner and March 2015 private examiner both indicated that the Veteran manifested symptoms of suicidal ideation.

Second, prior to May 9, 2014, the record shows that the Veteran experienced near daily panic attacks and flashbacks with olfactory hallucinations that affected his ability to function appropriately and effectively.  In April 2010, the Veteran reported having panic attacks two to three times per week, and frequent intrusive thoughts, nightmares, and flashbacks.  At that time the Veteran was assigned a GAF of 45 - 49, indicative of serious symptoms such as suicidal ideation, or any serious impairment in social or occupational functioning.  Also, the July 2010 VA examiner noted that the Veteran had almost daily flashbacks and panic attacks, accompanied by the olfactory hallucination of smelling the odor of dead bodies.  In September 2010, the Veteran reported that his panic attacks were frequent and disabling.  In March 2012, the Veteran reported that his daily panic attacks felt like "absolute terror with no exit," and caused him to feel disoriented and have difficulty controlling his impulses.  At the August 2015 hearing, the Veteran testified that his panic attacks occurred three to four times a day, and made it difficult to "come back into reality."  While the frequency of panic attacks and flashbacks is not specifically contemplated in the 70 percent disability rating criteria for PTSD, the Board finds that the frequency and severity of the Veteran's panic attacks and flashbacks is analogous to near-continuous panic or depression affecting his ability to function appropriately and effectively, which is contemplated by the 70 percent rating criteria.  See 38 C.F.R. § 4.130, DC 9411 (2015); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Third, the Veteran credibly testified that his PTSD symptoms made it difficult to adapt to stressful circumstances.  Both before and after May 9, 2014, the Veteran consistently testified that his PTSD symptoms were made worse during periods of stress.  

Fourth, the record shows that the Veteran's PTSD disability resulted in his inability to establish and maintain effective relationships both prior to, and after May 9, 2014.  Although the Veteran reported maintaining close, positive relationships with his wife, children, and grandchildren, and a small group of friends, in April 2010 he reported that quite a bit he felt distant or cut off from others, and emotionally numb or unable to have loving feelings for those close to him.  In June 2010, the Veteran stated that he was become increasingly socially withdrawn due to his PTSD symptoms.  In the July 2010 VA examination report, the examiner noted that the Veteran often hid the extent of his PTSD symptomatology from his family, which increased his sense of isolation.  The examiner further noted that his remaining social relationships had become limited.  In March 2012, the Veteran stated that he wanted to isolate himself, and that maintaining social and familial relationships was a struggle.  After May 9, 2014, the Veteran continued to endorse symptoms of social withdrawal and isolation as evidenced by statements made during the March 2015 psychological evaluation.  At the August 2015 hearing, the Veteran stated that his PTSD symptoms had progressed to the point that he could no longer attend his grandchildren's sporting events, or maintain social relationships.  As such, the Board concludes that the Veteran's PTSD has resulted in the inability to maintain effective relationships for the entire period on appeal.

The Board acknowledges that, throughout the record, the Veteran at times stated that his PTSD symptoms were improving or stabilizing.  However, the record also shows that the Veteran consistently downplayed and underreported his symptoms.  Instead, the overall disability picture displayed by the evidence of record supports a finding that the Veteran's PTSD symptoms did not improve over time, and were often worse than reported by the Veteran.  

With consideration given to assigning staged ratings, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that for the entire period on appeal the Veteran's PTSD disability has more closely approximated the 70 percent disability rating criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).  In particular, the Veteran's PTSD symptoms produced occupational and social impairment due to such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; daily panic attacks and flashbacks that affect the ability to function appropriately and effectively; olfactory hallucinations; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

A higher evaluation is not warranted for any period on appeal, as the evidence does not show that the Veteran's PTSD disability produced total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411 (2015).  To this end, the Board notes that the Veteran's thought processes were consistently described as appropriate, and he was consistently alert and oriented.  While the Veteran had a recurrent olfactory hallucination of smelling dead bodies, it was not continuous, and he consistently denied audio and visual hallucinations.  There is no indication that the Veteran engaged in grossly inappropriate behavior.  While the Veteran endorsed suicidal ideation, he consistently denied an intent or plan, and was consistently assessed as having a low risk of harming himself.  While the record shows that the Veteran had mild memory loss, there is nothing in the record to indicate that he was unable to recall the names of close relatives, his prior occupation, or his own name.  

Although the March 2015 examiner indicated that the Veteran's PTSD caused intermittent inability to perform activities of daily living, the overall record does not support this conclusion.  Instead, the Veteran was able to maintain his hygiene, and consistently presented as casually dressed and groomed.  Further, the March 2015 examiner checked a box indicating that the Veteran's PTSD caused intermittent inability to perform activities of daily living, at no point during that examination, nor at any other point in the record, does the Veteran state that he was unable to perform the activities of daily living.  As such, the Board concludes that the Veteran's overall disability picture does not support a finding that he was unable to perform the activities of daily living.  Additionally, in reviewing the overall symptoms, the Board finds that they do not equate in severity, frequency or duration to total occupational and social impairment. Accordingly, entitlement to a 100 percent disability rating for PTSD either before or after May 9, 2014 is not warranted.

Entitlement to TDIU

At the August 2015 hearing, the Veteran raised a claim of entitlement to a TDIU.  Pursuant to Rice, the Board has jurisdiction to consider the claim of entitlement to a TDIU as part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this case, the Veteran's 70 percent PTSD disability rating meets the schedular criteria for TDIU.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disability.

At the May 2014 VA PTSD examination, the Veteran reported that he had to quit working on his farm due to problems with decision-making.  The Veteran stated that the work became too overwhelming for him.  

The March 2015 private examiner noted that the Veteran's PTSD symptoms caused marked limitation in the Veteran's ability to perform activities within a schedule, maintain regular attendance, and be punctual within a customary tolerance.  The Veteran was moderately limited in his ability to maintain attention and concentration for extended periods; in his ability to sustain ordinary routine without supervision; in his ability to work in coordination with, or proximity to otherwise without being distracted by them; in his ability to complete a normal work week without interruptions from psychologically based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods; in his ability to interact appropriately with the general public; an in his ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes.  The examiner indicated that the Veteran's symptoms would cause him to be absent from work more than three times a month.  The examiner opined that the Veteran would be incapable of performing gainful employment on a full time basis due to his PTSD symptoms.

At the August 2015 hearing, the Veteran testified that, due to his PTSD, he was unable to reenter the workforce because of his anxiety, confusion, lack of confidence, and difficulty with social interactions.  In particular, the Veteran reported that he had an associate degree in science, and worked as a manager of an electrical company until 2002.  He stated that, due to his PTSD, he was unable to recall anything from his education, and that he was unable to make any kind of work-related decisions due to his high anxiety.

Accordingly, in light of the favorable medical opinion regarding the Veteran's entitlement to TDIU, as well as the Veteran's testimony, the Board finds the preponderance of the evidence supports a grant of entitlement to TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


ORDER

1.  The appeal on the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure is dismissed.

2.  Entitlement to a disability rating of 70 percent for PTSD for the entire period on appeal is granted.  

3.  Entitlement to TDIU is granted.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


